Case: 14-50470       Document: 00513003969         Page: 1     Date Filed: 04/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                     No. 14-50470                                    FILED
                                   Summary Calendar                              April 14, 2015
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

DANIEL NICKLESS,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:13-CR-301


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       Daniel Nickless was convicted by a jury of using a facility of interstate
commerce to knowingly attempt to persuade, induce, entice, or coerce an
individual, under the age of 18, to engage in illegal sexual activity in Texas, in
violation of 18 U.S.C. § 2422(b). He was sentenced to, inter alia, 120 months’
imprisonment. His three issues on appeal fail.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-50470     Document: 00513003969      Page: 2    Date Filed: 04/14/2015


                                  No. 14-50470

      In challenging the sufficiency of the evidence supporting his conviction,
Nickless claims the Government presented no evidence that he enticed or
induced the purported juvenile (a Government agent) into engaging in sexual
activity. According to Nickless, the Government did the enticing by placing a
personal advertisement on Craigslist, encouraging an earlier meeting than
Nickless had proposed, and suggesting he bring condoms to the encounter. In
addition, regarding one of the elements for a conviction under § 2422(b),
Nickless maintains there was no evidence that he could have been convicted of
an offense under state (Texas) law.
      For, as in this instance, a properly preserved sufficiency-of-the-evidence
challenge, the “evidence, whether circumstantial or direct, [is viewed] in the
light most favorable to the Government with all reasonable inferences to be
made in support of the jury’s verdict”. United States v. Moser, 123 F.3d 813,
819 (5th Cir. 1997) (citation omitted). After reviewing the testimony regarding
the emails, photographs, and text messages sent between Nickless and a
Government agent portraying himself as a 16-year-old female, a reasonable
juror could have found that Nickless attempted to entice an underage person
into illegal sexual activity, in violation of § 2422(b). See, e.g., United States v.
Lundy, 676 F.3d 444, 449–50 (5th Cir. 2012); United States v. Farner, 251 F.3d
510, 512–13 (5th Cir. 2001).
      Nickless next claims the district court erred by failing to instruct the jury
on the lesser-included offense of transferring obscene material to a minor, 18
U.S.C. § 1470. Because Nickless never requested such an instruction in district
court, his claim is reviewed only for plain error.          E.g., United States v.
Hernandez-Martinez, 485 F.3d 270, 272–73 (5th Cir. 2007); United States v.
Mays, 466 F.3d 335, 342 (5th Cir. 2006) (citation omitted).            Under that
standard, he must show a forfeited plain (clear or obvious) error that affected



                                         2
    Case: 14-50470     Document: 00513003969     Page: 3   Date Filed: 04/14/2015


                                  No. 14-50470

his substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If
he does so, we have the discretion to correct the error, but should do so only if
it seriously affects the fairness, integrity, or public reputation of the
proceedings. Id.
      A conviction under § 1470 requires proof of elements that are not
required for a conviction under § 2422(b). Compare United States v. Rounds,
749 F.3d 326, 333 (5th Cir. 2014) (§ 2422(b) elements) with United States v.
Rudzavice, 586 F.3d 310, 313 (5th Cir. 2009) (§ 1470 elements). Nickless fails
to show clear or obvious error arising from the district court’s not instructing
the jury as to this statute. E.g., United States v. Avants, 367 F.3d 433, 450 (5th
Cir. 2004).
      Last, Nickless contends the court abused its discretion in denying his
motion to set aside the jury verdict and for a new trial in the light of some
jurors allegedly having been confused about their ability to persist in a not-
guilty vote. Along that line, Nickless claims the district court erred in not
allowing one of the allegedly confused jurors to testify in support of the motion.
A juror may not testify or present affidavit evidence of events occurring during
deliberations or the juror’s mental processes, although a juror may testify
about the introduction of extraneous prejudicial information or about an
outside influence that was improperly brought to bear on a juror. Fed. R. Evid.
606(b)(1), (2)(A)–(B). Confusion over the jury instructions does not constitute
such an external influence. United States v. Jones, 132 F.3d 232, 245–46 (5th
Cir. 1998) (citation omitted). Nickless has, therefore, not established that the
district court abused its discretion in denying his post-verdict motion.
      AFFIRMED.




                                        3